Title: From George Washington to Major General Arthur St. Clair, 1 February 1780
From: Washington, George
To: St. Clair, Arthur


          
            Dr Sir
            Head Quarters Morristown 1st Febry 1780
          
          I have received your favor of yesterday.
          As the horse are so very essential during the continuance of the ⟨ice—I⟩ think you had better ⟨engage them at al⟩l ev⟨ents, a⟩nd, ⟨at such a pay as they can be obtained. The militia horse, that were employed as patroles &c. last winter—had (if I do not mistake) the same allowance as express riders. You however, will make your agreement on the best terms you can.
          I shall mention the state of the beacons to the governor; but you will, in the mean time, take such steps to put those which have been neglected, in repair, and what other measures may be⟩ judged necessary on the occasion.
          The two Connecticut brigades are to march to-morrow—when Col. Hazens and the whole detatchment will be releived. You will continue on the present command. I am Dr Sir ⟨mutilated⟩le sert
          
            ⟨Go: Washington⟩
          
        